The opinion of the court was pronounced by
Phelps, J.
— It is admitted that prior to January, 1818, the pauper had his legal settlement in the town of Dorset. The case finds, that in January, 1818, he removed into Rupert, where his residence has been ever since, except his having been confined in the jail at Manchester, as stated in the case. Here is a continuous residence of 14 years in the town of Rupert, more than seven of which was after the repeal of the proviso to rule 8th .of the law of 1817. (Rev. Laws, p. 382.) That proviso was repealed in Nov. 1823. By that rule then, *294ac(Iu*re^ a settlement in Rupert, unless he is prevented by the circumstance of his son’s wife becoming chargeable, in the meantime, to the town of Dorset. The rule requires, in order í0 gair>íng a settlement by seven years residence, that the pauper shall, during such residence, support himself and family. But we are of opinion, that the son’s wife was not one of his family, within the meaning of this statute. The term family, as here used, includes those only whom the pauper is under legal obligation to support. The statute requiring persons to support poor relations, relates to blood relations only, and not to relations by affinity. A man is not bound to support the children of his wife by a former husband. The wife of the pauper’s son is in the same situation. The pauper is therefore legally settled in Rupert.
As to the order of removal, we are of opinion that none was necessary. The pauper falls within the scope of the 11th section of the pauper act, as a transient person, and not within the 4th section. It was long ago held, that a person committed to jail upon process was to be considered, to the purpose of the poor laws, as a transient person. See Brayton, L76. The same point arose in St. Albans vs. Huntington, in Franklin county, this present circuit; and we are not disposed to disturb the rule as laid down in Brayton. It is a mere question of practice, and the only importance attached to it, consists in its being at rest. We are all agreed in recognizing the rule as there laid down.
Judgment of the county court affirmed.